Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 06/29/20, assigned serial 16/914553 and title “Method, device, and system for managing collaboration amongst robots”
The prior art submitted on 6/29/20 has been considered.
The drawing filed on 6/29/20 has been approved.
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claims 1, 9 and 17, the prior art of record does not disclose a method, device, and system, for managing collaboration amongst robots, the method comprising: a first color tag is assigned to each of a plurality of robots having functional capabilities less than or equal to a first threshold, a second color tag is assigned to each of the plurality of robots having functional capabilities greater than a first threshold and less than or equal to a second threshold, wherein a robot assigned the first color tag is permitted to directly communicate with a robot assigned the second color tag, and a third color tag is assigned to each of the plurality of robots having functional capabilities greater than the second threshold, wherein a robot assigned the second color tag is permitted to directly communicate with a robot assigned the third color tag; dynamically creating a plurality of groups for a plurality of tasks based on at least one attribute associated with each of the plurality of tasks and functional capabilities associated with the plurality of robots, wherein each of the plurality of groups comprises a first set of robots assigned the first color tag, a second set of robots assigned the second color tag, and a third set of robots assigned the third color tag; electing a plurality of chief robots for the plurality of groups, by robots in the associated first set of robots and second set of robots based on a first predefined logic, wherein a chief robot of a group within the plurality of groups is elected from a third set of robots associated with the group; and selecting a prime robot from the plurality of chief robots based on a second
predefined logic, wherein the prime robot is configured to monitor activity of each of the plurality of groups and each robot in each of the plurality of groups.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
	Claims 1-20 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664